 

LOBED | |
January 21, 2019 Bis SP eee <n RECEIVEN MAIL

JAN 28
Gourt ii sama
700 Stewart Street , CLERK US. DIS 7
Seattle, WA 981101 : . WESTER msteicr @ WaSHgron

LFY
Re: Case No. 16-11767-CMA
Notice of Continued Hearing on Applications for Compensation

Honorable Judge,
This is cry for fairness to all.

it is unconscionable to grant the lawyers handling the above case to be granted the application
for fees while being told that nothing, absolutely nothing can be paid out to those who had
undelivered but paid silver bars from the Northwest Terriotiorial Mint, LLC.

The total compensation requested was for $5,501 362.04.
Would it not be fair that all share the burden pro-rata?

Why would there be such humongous lawyers efforts on this issue if there was nothing left of
the Northwest Territorial Mint, LLC assets?

Why would law firms take on the case if there was nothing left?

If there was something left, should they not go to those who have already given their money to
Northwest Territorial Mint, LLC?

| plead for justice from the court.

R ctfully,
FORM, Cerce Ane
CE pe — ea on he

16483 N 165th Avenue
Surprise, AZ 85388
Tel. No. 562 269 n8747

gdhi12752@qmail.com

cc:

Michael Gearin

K&L. Gates, LLP

925 Fourth Avenue, Suite 2900
Seattle, Washington 90104

Mark Northrup

Milter Nash Graham & Dunn LLP
2801 Alaskan Way Suite 300
Seattle, WA 98121

Case 16-11767-CMA Doc 2008 Filed 01/28/19 Ent. 01/28/19 15:35:11 Pg. 1of1
